Ex. 32.1 CERTIFICATION Pursuant to Rule 13a-14(a) and Rule 15d-14(a) Under the Securities Exchange Act of 1934 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Franklin Lake Resources Inc. ("Company") on Form 10-QSB for the period ended July 31, 2007, as filed with the Securities and Exchange Commission on the date hereof ("Report"), I, Father Gregory Ofiesh, acting in my capacities as the Chief Executive Officer and as the Acting Chief Financial Officer of the Company , certify to the best of my knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and the results of operations of the Company. Date: September 12, 2007 FRANKLIN LAKE RESOURCES INC. (Registrant) By /s/Father Gregory Ofiesh Father Gregory Ofiesh President & CEO and Acting Chief Financial Officer
